DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/21/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application No. 15/327734 and 15/553640 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	
	Claim status
The examiner acknowledged the amendment made to the claims on 12/21/2020.
Claims 1-2, 5-12 and 14-15 are pending. Claims 1, 6, 9, 12 and 14 are currently amended. Claims 2, 5, 7-8, 10-11 and 15 are previously presented. Claims 3-4 and 13 remain cancelled. Claims 1-2, 5-12 and 14-15 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Objections
Claim 12 is objected to because of the following informalities:  “comprising blending the fat and/or oil composition in the powder form, powdered sugar and at least the powdered sugar and the at least one powdered flavoring substance into the powdered chocolate”.  Appropriate correction is required.
Claims 14-15 are objected to because of the following informalities:  “The method for producing a powdered chocolate according to” should read “The method for producing the powdered chocolate according to”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  “further comprising blending a flavoring and/or a sweetener into a powdered chocolate” should read “further comprising blending a flavoring and/or a sweetener into the powdered chocolate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the fat and/or oil composition comprises 65-99% XXX triglyceride and 35-1% X2Y triglyceride, provided that a total triglyceride content is 
Claim 1 recites that “x number of carbon atoms is an integer selected from 10 to 12, and y number of carbon atoms is each independently an integer selected from x+4 to x+8 and satisfying y≤22”. However, given that x is an integer of 10-12 and y is x+4 to x+8, y will be an integer of 14-20. That is to say, there is no possibility that y could be 22. For the purpose of examination, the limitation “satisfying y≤22” is not considered. Appropriate correction is required.
Claims 2, 5-12 and 14-15 ultimately depend from claim 1 and therefore necessarily incorporate the indefinite subject matter therein.
Claim 2 recites that the fat and/or oil composition comprising 80-99% XXX triglyceride and 20-1% X2Y triglyceride. However, it is unclear what the proportions of XXX triglyceride and X2Y are based on. For the purpose of examination, the proportions is interpreted to be based on all triglycerides in the fat and/or oil composition as recited on page 10, line 14-17 and page 11, line 28-30-page 12, line 1 of the instant specification. Clarification is required.
Claim 6 recites that the powdered chocolate comprises a lipid, a protein and a saccharide. However, it is unclear if the saccharide as recited in the claim is the powdered sugar recited in claim 1, or an additional sugar/saccharide. For the purpose 
Claims 9 and 14 recites “wherein the at least one powdered flavoring substance is selected from the group consisting of a cocoa powder, matcha, and powdered milk”, which suggests alternatives of flavoring substances in a group. However, given that the claims are directed to a powdered chocolate, shouldn’t cocoa powder be a must-have flavoring substance in the powdered chocolate? Clarification is required.
Claim 10 depends from claim 9 and recites that the powdered chocolate further comprises a flavoring and/or a sweetener. However, it is unclear if the flavoring and the sweetener as recited in the claim are the powdered flavoring substance and powdered sugar as recited in claims 1 and/or 9, or additional flavoring and sweetener. For the purpose examination, the flavoring and sweetener as recited in claim 10 is interpreted to mean the powdered flavoring substance and powdered sugar recited in the claims 1 and/or 9. Clarification is required.
Claim 15 depends from claim 14 and recites “blending a flavoring and/or a sweetener into a powdered chocolate”. However, given that claim 12 from, which claim 14 depends, recites blending a sweetener (i.e., powdered sugar) and a flavoring (i.e., at least one powdered flavoring substances) to form the powdered chocolate, it is unclear if the action of blending a flavoring and/or a sweetener recited in claim 15 is the same blending action recited in claim 12, or additional blending of a flavoring and/or a sweetener. For the purpose examination, it is interpreted that the action of blending a flavoring and/or a sweetener recited in claim 15 is the same blending action recited in claim 12 Clarification is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 10 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 6 depends from claim 1 and recites “wherein the powdered chocolate comprises a lipid, a protein……”. However, claim 1 clearly recites that “the powdered chocolate is a mixture of the fat and/or oil composition in a powder form, powdered sugar and at least one powdered flavoring substance”, which is interpreted to mean that the powdered chocolate excludes any ingredients other than the fat and/or oil composition in the powder form, the powdered sugar and the at least one powdered flavoring substance. As such, claim 6 fails to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 10 depends from claim 9 and recites that the powdered chocolate further comprises a flavoring and/or a sweetener. However, claims 1 and 9, from which claim 
Claim 15 depends from claim 14 and recites “blending a flavoring and/or a sweetener into a powdered chocolate”. However, claim 12, from which claim 14 depends, already recites blending a sweetener (e.g., powdered sugar) and a flavoring (e.g., at least one powdered flavoring substances) to form the powdered chocolate. As such, claim 15 fails to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-2, 5-12 and 14-15 are free from the prior art. In particular, no prior art discloses a powdered chocolate that comprises 30-96% by weight a fat and/or oil composition that comprises 65-99% by mass of a XXX triglyceride and 1-35% by mass of a X2Y triglyceride.

Response to Arguments
Applicant’s arguments filed 12/21/2021 with respect to the rejection of pending claims over Dynamit as modified by other references have been fully considered and are persuasive.  The rejection has been withdrawn.


Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791